NO. 12-19-00190-CR
                             IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                         TYLER, TEXAS


 IN RE:                                                 §

 EDWARD W. SMITH,                                       §      ORIGINAL PROCEEDING

 RELATOR                                                §

                                     MEMORANDUM OPINION
                                         PER CURIAM
        Edward W. Smith, acting pro se, filed this original proceeding to challenge Respondent’s
failure to rule on his motion nunc pro tunc. 1
        On May 20, 2019, the Clerk of this Court notified Relator that his petition for writ of
mandamus failed to comply with Texas Rule of Appellate Procedure 52.3(a)-(h) and Rule 52.7.
The notice further informed Relator that his petition would be referred to the Court for dismissal
unless he provided an amended petition and the record on or before May 30. On May 23, Relator
filed a supplemental petition for writ of mandamus to include signatures. Relator has not filed a
mandamus record or amended petition with this Court to correct the defects identified in the May
20 notice.
        A party seeking mandamus relief must bring forward all that is necessary to establish his
claim for mandamus relief. See TEX. R. APP. P. 52. This entails filing a petition that includes the
identity of parties and counsel, a table of contents, an index of authorities, a statement of the case,
a statement of jurisdiction, issues presented, a statement of facts, and argument. TEX. R. APP. P.
52.3(a)-(h). Additionally, Texas Rule of Appellate Procedure 52.7 requires the relator to file a
record as part of his petition in an original proceeding. See TEX. R. APP. P. 52.7. Specifically, a
relator must file (1) a certified or sworn copy of every document that is material to his claim for


        1
         Respondent is the Honorable Deborah Oakes Evans, Judge of the 87th District Court in Anderson County,
Texas. The State of Texas is the Real Party in Interest.
relief and that was filed in any underlying proceeding; and (2) “a properly authenticated transcript
of any relevant testimony from any underlying proceeding, including any exhibits offered in
evidence, or a statement that no testimony was adduced in connection with the matter complained.”
TEX. R. APP. P. 52.7(a).
         It is a relator’s burden to provide this Court with a sufficient record to establish the right to
mandamus relief. In re Daisy, No. 12-13-00266-CR, 2014 WL 5577068, at *2 (Tex. App.—Tyler
Aug. 29, 2014, orig. proceeding) (mem. op., not designated for publication). In this case, Relator
did not provide the record in accordance with Rule 52.7. Absent a record, this Court cannot
determine whether Relator is entitled to mandamus relief. See In re McCreary, No. 12-15-00067-
CR, 2015 WL 1395783 (Tex. App.—Tyler Mar. 25, 2015, orig. proceeding) (mem. op., not
designated for publication).
         Accordingly, because Relator’s petition fails to comply with the appellate rules, he presents
nothing for this Court to review. We, therefore, deny his petition for writ of mandamus.
Opinion delivered June 5, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                              JUNE 5, 2019

                                        NO. 12-19-00190-CR



                                       EDWARD W. SMITH,
                                            Relator
                                              V.

                              HON. DEBORAH OAKES EVANS,
                                       Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Edward
W. Smith; who is the relator in appellate cause number 12-19-00190-CR and the defendant in trial
court cause number 87CR16-32731, pending on the docket of the 87th Judicial District Court of
Anderson County, Texas. Said petition for writ of mandamus having been filed herein on May 20,
2019, and the same having been duly considered, because it is the opinion of this Court that the
writ should not issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said
petition for writ of mandamus be, and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     3